Petition for Writ of Mandamus Dismissed for Want of Jurisdiction, and
Memorandum Opinion filed May 20, 2008







 
Petition
for Writ of Mandamus Dismissed for Want of Jurisdiction, and Memorandum Opinion
filed May 20, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00385 -CV
____________
 
IN RE GREGORY DUNSMORE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
6, 2008, relator Gregory Dunsmore filed a petition for writ of mandamus in this
Court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); Tex. R. App. P. 52.1.  In the
petition, relators requests that we compel the Harris County District Clerk and
the clerk of the County Criminal Court at Law No. 14 to file his petition for
writ of habeas corpus.
We do
not have jurisdiction to issue a writ of mandamus against a district or county
clerk unless it is necessary to enforce our jurisdiction.  See Tex. Gov=t Code Ann. ' 22.221; In re Washington, 7
S.W.3d 181, 181 (Tex. App.BHouston [1st Dist.] 1999, orig. proceeding).  Relator has not
argued, nor does the mandamus record demonstrate, that a writ of mandamus is necessary
to enforce our jurisdiction.




Accordingly,
we dismiss the petition for writ of mandamus for want of jurisdiction.
PER
CURIAM
 
Petitions Dismissed for Want of Jurisdiction and
Memorandum Opinion filed, May 20, 2008.
Panel consists of Chief Justice Hedges, and Justices
Fowler and Boyce.